Citation Nr: 1031443	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  09-50 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to July 27, 2007, for the 
award of a total disability rating due to individual 
unemployability based on service-connected disability (TDIU), to 
include whether there is clear and unmistakable error (CUE) in 
all rating decisions issued prior to the award of a TDIU.  


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in February 2008 and 
December 2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In the February 2008 rating decision, the RO increased the 
Veteran's rating for service-connected schizophrenia, 
undifferentiated type, to 70 percent, effective July 27, 2007, 
and awarded a TDIU effective the same date.  Thereafter, in 
September 2008, the Veteran entered a notice of disagreement as 
to the effective date assigned for the award of a TDIU rating and 
claimed CUE in all rating decisions issued prior to the award of 
a TDIU.  As such, in the December 2008 rating decision, the RO 
determined that there had been no CUE in prior rating decisions 
and, as such, the assigned effective date for a TDIU rating was 
not clearly and unmistakably erroneous.  In January 2009, the 
Veteran entered a notice of disagreement as to the December 2008 
rating decision.  As such, a statement of the case was issued in 
December 2009 and the Veteran timely perfected his appeal later 
in December 2009.  

Upon submission of his substantive appeal (VA Form 9), the 
Veteran requested a hearing before a Decision Review Officer 
(DRO) at the RO, which was scheduled for April 28, 2010.  In 
April 2010, prior to his scheduled DRO hearing, the Veteran 
requested that such be canceled and his appeal be forwarded to 
the Board.  Therefore, the Veteran's request for a DRO hearing is 
considered withdrawn.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All of the rating decisions issued prior to the February 2008 
rating decision were reasonably supported by the evidence of 
record at the time of issuance and were consistent with the laws 
and regulations then in effect.

2.  Following Board's final November 1999 decision, the Veteran's 
claims for an increased rating for schizophrenia and entitlement 
to a TDIU were first received on July 27, 2007.

3.  It is not factually ascertainable that the Veteran was 
unemployable due to his service-connected schizophrenia within 
one year prior to July 27, 2007, nor is there an earlier 
unadjudicated claim for an increased rating or a TDIU still 
pending.


CONCLUSIONS OF LAW

1.  None of the rating decisions issued prior to the February 
2008 rating decision awarding a TDIU are clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (2009).

2.  The requirements for an effective date prior to July 27, 
2007, for the award of a TDIU have not been met. 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim for VA 
benefits.  

Regarding the CUE aspect of the Veteran's claim, the Board 
observes that the VCAA and implementing regulations do not apply 
because a motion based on CUE is not an application for benefits, 
but rather is a request for a revision of a prior decision.  As 
such, determinations as to the existence of CUE are based on the 
facts of record at the time of the decision challenged, and no 
further factual development would be appropriate.  See 38 C.F.R. 
§§ 20.1402, 20.1411(c); see also Robinson v. Shinseki, 557 F.3d 
1355 (Fed. Cir. 2009); Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001) (en banc); Disabled Am. Veterans v. Gober, 234 F.3d 
682, 704 (Fed. Cir. 2000), cert. denied, 532 U.S. 973, 121 S.Ct. 
1605, 149 L.Ed.2d 471 (2001).

Pertinent to the Veteran's appeal that stemmed directly from the 
February 2008 rating decision in which an effective date of July 
27, 2007, was assigned for the award of a TDIU, the Board 
observes that he was provided with a VCAA letter in July 2007 
that advised him of the evidence and information necessary to 
substantiate his underlying TDIU claim as well as his and VA's 
respective duties in obtaining evidence in support of such 
claim.  Such letter also informed him of the information and 
evidence necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, supra.  
Thereafter, in a February 2008 rating decision, a TDIU was 
granted, effective July 27, 2007.  Following the issuance of the 
rating decision, the Veteran entered a notice of disagreement as 
to the propriety of the assigned effective date.  

The Board observes that a claim for an earlier effective date for 
the grant of a TDIU is a downstream issue from the original award 
of such benefit.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's 
General Counsel has held that no VCAA notice is required for such 
downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 
2004).  In addition, the Board notes that the Court held that 
"the statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective date 
has been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(the Court held that as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection, "that where a claim has been substantiated after 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements").  In this case, the 
Veteran's TDIU claim was granted and an effective date was 
assigned in the February 2008 rating decision on appeal.  As 
such, no additional 38 U.S.C.A. 
§ 5103(a) notice is required because the purpose that the notice 
is intended to serve has been fulfilled.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

Relevant to the duty to assist, the Board notes that relevant 
medical evidence was reviewed by the RO in connection with the 
adjudication of the Veteran's TDIU claim.  Additionally, the 
Veteran was afforded a VA examination in August 2007 in order to 
determine the effect his service-connected schizophrenia has on 
his employability.  However, pertinent to his effective date 
claim, as the Veteran has been assigned the earliest possible 
effective date under VA regulations, namely the date of receipt 
of his claim, and his arguments on appeal are limited to his 
interpretation of governing legal authority, all pertinent 
information and evidence is already contained in the claims 
file.  There is no outstanding information or evidence that would 
help substantiate the Veteran's claim.  VA's General Counsel has 
held that in cases where a claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit, VA is not 
required to provide notice of, or assistance in developing, the 
information and evidence necessary to substantiate such a claim 
under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 
(June 23, 2004).  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he is entitled to an effective date 
prior to July 27, 2007, for the award of a TDIU as he was 
unemployable due to his only service-connected disability, 
schizophrenia, prior to such date.  Specifically, he argues that 
he should be granted a TDIU effective the date of discharge from 
his military service.  The Veteran further alleges that all 
rating decisions issued prior to the award of a TDIU that 
addressed the severity of his service-connected psychiatric 
disability contain CUE as the RO did not consider all evidence 
available, misinterpreted such evidence, and did not apply the 
correct and pertinent VA laws and regulations.  Therefore, the 
Veteran claims that an effective date prior to July 27, 2007, for 
the award of a TDIU is warranted.

Historically, in an October 1978 rating decision, the Veteran was 
granted service connection for acute and chronic schizophrenic 
episode, evaluated as 30 percent disabling, effective August 26, 
1978, the day following his discharge from active service.  
Thereafter, in a December 1978 rating decision, the RO granted a 
temporary 100 percent evaluation for schizophrenia, 
undifferentiated type, effective August 26, 1978, based on a 
service-connected disability requiring hospitalization for a 
period in excess of 21 days pursuant to 38 C.F.R. § 4.29 and 
assigned a 30 percent evaluation, effective October 1, 1978.

In a February 1980 rating decision, the Veteran was again granted 
a temporary 100 percent evaluation for schizophrenia, 
undifferentiated type, pursuant to 38 C.F.R. 
§ 4.29, effective September 20, 1979, and assigned a 30 percent 
rating from December 1, 1979.  In an April 1980 rating decision, 
the RO increased the Veteran's evaluation for his schizophrenia 
to 50 percent, effective December 1, 1979.  

A March 1981 rating decision granted a temporary 100 percent 
evaluation for schizophrenia pursuant to 38 C.F.R. § 4.29, 
effective December 14, 1979, and a 50 percent evaluation 
effective February 1, 1980.  In June 1981, the Veteran entered a 
notice of disagreement as to the assignment of a 50 percent 
disability rating and a statement of the case was issued in 
August 1981.  The Veteran perfected his appeal later in August 
1981 with the submission of a VA Form 9.  A November 1981 rating 
decision issued during the course of appeal granted a temporary 
100 percent evaluation for schizophrenia pursuant to 38 C.F.R. § 
4.29, effective March 17, 1981, and a 50 percent evaluation 
effective July 1, 1981.  A supplemental statement of the case was 
issued in January 1982.  In an August 1982 decision, the Board 
denied entitlement to a rating in excess of 50 percent for 
schizophrenia, undifferentiated type.  As such, the March 1981 
rating decision was subsumed by the August 1982 Board decision.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1104; see also Chisem v. 
Gober, 10 Vet. App. 526 (1997).

In a November 1984 rating decision, the RO assigned a temporary 
100 percent evaluation for schizophrenia pursuant to 38 C.F.R. § 
4.29, effective June 15, 1984, and a 50 percent evaluation 
effective August 1, 1984.  A December 1984 rating decision 
amended the November 1984 rating decision and assigned additional 
periods of a temporary total evaluation based on hospitalization.  
As such, at that time, the Veteran was assigned a temporary 100 
percent evaluation effective January 10, 1983, a 50 percent 
evaluation effective April 1, 1983, a temporary total evaluation 
effective September 22, 1983, a 50 percent evaluation effective 
November 1, 1983, a temporary total evaluation effective June 15, 
1984, and a 50 percent evaluation effective August 1, 1984.

A December 1993 rating decision denied a rating in excess of 50 
percent for the Veteran's service-connected nervous condition.  
The Veteran entered a notice of disagreement as to such denial in 
March 1994 and a statement of the case was issued in December 
1994.  No substantive appeal was received.  

In a September 1996 rating decision, the RO denied a rating in 
excess of 50 percent for the Veteran's schizophrenia, to include 
individual unemployability.  The Veteran entered a notice of 
disagreement as to such denial in March 1997 and a statement of 
the case was issued in May 1997.  He perfected his appeal in June 
1997 and a supplemental statement of the case was issued in July 
1998.  In a November 1999 decision, the Board denied entitlement 
to a rating in excess of 50 percent for schizophrenia and a TDIU.  
As such, the September 1996 rating decision was subsumed by the 
November 1999 Board decision.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1104; see also Chisem, supra.

Following the issuance of the November 1999 Board decision, no 
further communication was received from the Veteran until June 
2007 when he inquired as to the status of his appeal.  He 
indicated that he had last received the July 1998 supplemental 
statement of the case, but had not received any further 
communication from the RO or the Board.  The Veteran again 
inquired on the status of his claim in July 2007.  Thereafter, 
later in July 2007, the RO informed the Veteran that the Board 
entered a decision in November 1999 denying an increased rating 
for schizophrenia and entitlement to individual unemployability 
benefits.  The RO enclosed a copy of the Board's decision and 
notice of appellate rights.  Thereafter, VA received the 
Veteran's claims of entitlement to an increased rating for 
schizophrenia and a TDIU on July 27, 2007.  

The Board notes the Veteran's allegation of non-receipt of the 
November 1999 decision; however, a review of the record reflects 
that his address has been the same since June 1997 until the 
present time.  While there is no cover letter associated with the 
Board's decision, it has been date stamped with the date of 
issuance.  See 38 C.F.R. 20.1100(a) (all decisions of the Board 
will be stamped with the date of mailing on the face of the 
decision and are final on the date stamped on the face of the 
decision).  There is a presumption of regularity of government 
process that can only be rebutted by clear evidence to the 
contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  While the 
Veteran has alleged non-receipt of the November 1999 Board 
decision, there is no clear evidence to rebut the presumption of 
notification in this case.  Moreover, once he was notified again 
of the November 1999 Board decision and his appellate rights in 
July 2007, he submitted a new claim to the RO rather than 
attempted to appeal the Board decision to the Court.  Therefore, 
the Board finds that the November 1999 decision is final.  38 
U.S.C.A. § 7104(b) (West 1991) [(West 2002)]; 38. C.F.R. 
§ 20.1100 (1999) [(2009)].

Following the receipt of the Veteran's claim on July 27, 2007, 
the February 2008 rating decision on appeal increased the 
Veteran's rating for service-connected schizophrenia, 
undifferentiated type, to 70 percent, effective such date, and 
awarded a TDIU effective the same date.  Thereafter, in September 
2008, the Veteran entered a notice of disagreement as to the 
effective date assigned for the award of a TDIU rating and 
claimed CUE in all rating decisions issued prior to the award of 
a TDIU.  As such, in the December 2008 rating decision, the RO 
determined that there had been no CUE in prior rating decisions 
and, as such, the assigned effective date for a TDIU rating was 
not clearly and unmistakably erroneous.  In January 2009, the 
Veteran entered a notice of disagreement as to the December 2008 
rating decision.  As such, a statement of the case was issued in 
December 2009 and the Veteran timely perfected his appeal later 
in December 2009.  

CUE

The Board will first address whether any rating decision issued 
prior to the February 2008 rating decision contains CUE in 
failing to grant a TDIU or assigning a 100 percent schedular 
evaluation for the Veteran's sole service-connected disability of 
schizophrenia, which would moot his TDIU claim.  

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority or except on the basis of CUE, as provided in 
38 C.F.R. 3.105 of this part.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period. 38 U.S.C.A. § 7105(b) 
and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 
20.302(a).

Referable to the rating decisions issued prior to February 2008, 
as discussed in the preceding section, all are final.  In this 
regard, with the exception of the March 1981, December 1993, and 
September 1996 rating decisions, the Veteran did not enter a 
notice of disagreement as to any of the rating decisions issued 
prior to February 2008.  Pertinent to the December 1993 rating 
decision, the Veteran entered a notice of disagreement as to such 
denial in March 1994 and a statement of the case was issued in 
December 1994; however, no substantive appeal was received.  As 
such, the December 1993 rating decision became final.  Relevant 
to the March 1981 and September 1996 rating decisions, which were 
appealed to the Board, such were subsumed by the August 1982 and 
November 1999 Board decisions, respectively.  38 U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1104; see also Chisem, supra.  In this 
regard, the Board observes that the Veteran has not alleged CUE 
in the Board decisions; rather, he limited his arguments to CUE 
in the rating decisions issued prior to February 2008.  A claim 
of CUE must be pled with specificity.  See Andre v. West, 14 Vet. 
App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 
1354 (Fed. Cir. 2002).  Specifically, when attempting to raise a 
claim of CUE, a claimant must describe the alleged error with 
some degree of specificity, and provide persuasive reasons as to 
why the result would have been manifestly different but for the 
alleged error.  See Fugo v. Brown, 6 Vet. App. 40, 43-4 (1993).  
As the Veteran has not raised CUE claims with respect to the 
August 1982 and November 1999 Board decisions, such issues are 
not currently before the Board and will not be further addressed.  

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE. 38 C.F.R. § 3.105(a).

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not before 
the adjudicator (i.e., more than simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the outcome 
at the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the time 
of the prior adjudication in question.  Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, the 
Court stated,

CUE is a very specific and rare kind of 
'error.' It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been manifestly 
different but for the error. . .If a 
claimant-appellant wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error is 
and, unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to why 
the result would have been manifestly 
different but for the alleged error. It must 
be remembered that there is a presumption of 
validity to otherwise final decisions, and 
that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even 
stronger.

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. 
App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 
(1994).  See also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) 
(expressly adopting the "manifestly changed the outcome" language 
in Russell).

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  The Court has also held that the failure to fulfill the 
duty to assist does not constitute CUE.  See Crippen v. Brown, 9 
Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

At the time of each final rating decision issued prior to the 
award of a TDIU in the February 2008 rating decision, the RO 
considered all of the evidence of record at the time each 
decision was issued and applied the laws and regulations then in 
effect.  In this regard, there is no indication that the correct 
facts, as they were known at the time, were not before the 
adjudicator at the time each rating decision was promulgated.  
Additionally, the RO considered the relevant and applicable laws.  
Specifically, in each decision promulgated, the RO reviewed the 
Veteran's statements and medical evidence received in connection 
with his claims and, applying the correct laws governing the 
evaluation of his service-connected disability, adjudicated his 
claims.  Furthermore, such decisions do not contain any error 
that compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error.  See Fugo, supra.  

Relevant to the Veteran's contention that the RO did not consider 
all evidence available, the Board notes that, to the extent that 
the RO was in any way deficient in assisting the Veteran in the 
development of his claims, the Court has held that the failure to 
fulfill the duty to assist does not constitute CUE.  See Crippen; 
Caffrey, supra.  Additionally, regarding his allegation that the 
RO misinterpreted the evidence of record at the time of each 
decision, the Court has determined that the mere 
misinterpretation of facts does not constitute CUE.  See 
Thompson, supra.  

Furthermore, the Board observes that the Veteran has also 
contended that the RO did not apply the correct and pertinent VA 
laws and regulations at the time of each rating decision.  
However, he has not specified which applicable laws and 
regulations were not considered.  In this regard, the Board again 
notes that a claim of CUE must be pled with specificity.  See 
Andre, supra.  Specifically, when attempting to raise a claim of 
CUE, a claimant must describe the alleged error with some degree 
of specificity, and provide persuasive reasons as to why the 
result would have been manifestly different but for the alleged 
error.  See Fugo at 43-4.  Moreover, the Board finds that the 
rating decisions were consistent with the laws and regulations 
then in effect.

Therefore, the Board finds that the rating decisions issued prior 
to the award of a TDIU were reasonably supported by the evidence 
of record at the time they were promulgated and were consistent 
with the laws and regulations then in effect.  There is no 
evidence that the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  See 
Russell, supra.  Moreover, there is no indication that there was 
any error in such rating decisions that compels the conclusion, 
to which reasonable minds could not differ, that the result would 
have been manifestly different but for the error.  See Fugo, 
supra.  To the extent that the Veteran may disagree with how the 
facts were weighed or evaluated by the RO in reaching its 
decisions, the Board emphasizes that such disagreement with how 
the facts were weighed is insufficient to constitute CUE.  See 
Russell, Fugo, supra.  

For the foregoing reasons, the Board finds that the rating 
decisions promulgated prior to the award of a TDIU were 
reasonably supported by the evidence of record and correctly 
applied the laws and regulations then in effect such that the 
decisions made were not clearly and unmistakably erroneous and 
revision or reversal is not warranted.

Earlier Effective Date

Having determined that there is no CUE in the rating decisions 
issued prior to the award of a TDIU, the Board will next address 
the propriety of the effective date assigned to such award.  In 
this regard, the February 2008 rating decision assigned an 
effective date of July 27, 2007, which is the date that VA 
increased the Veteran's rating for his service-connected 
schizophrenia, thus meeting the schedular threshold criteria for 
a TDIU, and the date that VA received his claims of entitlement 
to an increased rating for schizophrenia and a TDIU.

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided 
otherwise, the effective date of an award based on a claim for 
service connection or for an increase of compensation "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies this 
to mean that the effective date of an award of service connection 
or for increased compensation "will be the date of receipt of 
the claim or the date entitlement arose, whichever is later."  
38 C.F.R. § 3.400.

The type of claim that is at issue, a TDIU rating claim, 
qualifies as a claim for increased disability compensation.  The 
Court determined that a TDIU award is an award of increased 
disability compensation for purposes of assigning an effective 
date.  Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also 
Hurd v. West, 13 Vet. App. 449 (2000); Norris v. West, 12 Vet. 
App. 413, 420-21 (1999).

Therefore, this claim is subject to the more specific criteria 
under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective date 
of an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2).  The implementing 
regulation summarizes the criteria for an effective date of an 
award of increased compensation as the "[e]arliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year from 
such date otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2).

Thus, if a claim is received after a Veteran received treatment 
for a service-connected disability, but the treatment occurred 
within the prior one year period and showed an increase in 
disability, then the effective date will be assigned as of that 
date of treatment.

The Court has indicated that it is axiomatic that the fact that 
must be found, in order for entitlement to an increase in 
disability compensation to arise, is that the service- connected 
disability must have increased in severity to a degree warranting 
an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 
511, 519 (1992) (noting that, under section 5110(b)(2), which 
provides that the effective date of an award of increased 
compensation shall be the earliest date of which it is 
ascertainable that an increase in disability had occurred, "the 
only cognizable 'increase' for this purpose is one to the next 
disability level" provided by law for the particular 
disability).  Thus, determining whether an effective date 
assigned for an increased rating is correct or proper under the 
law requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of all 
the evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

Any communication or action, indicating an intent to apply for a 
VA benefit, from a claimant may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has been 
allowed, the date of outpatient or hospital examination or date 
of admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, provided such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).  Evidence received from a private physician or 
layperson will also be accepted as a claim for an increase or to 
reopen when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability of 
entitlement to benefits.  The date of receipt of such evidence 
will be accepted as the date of receipt of the claim.  38 C.F.R. 
§ 3.157(b)(2).

The law provides that a TDIU rating may be assigned, where the 
schedular rating is less than total, when the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of such service-connected disabilities.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined without 
regard to the advancing age of the Veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  If there is only one such service-connected 
disability, it must be ratable at 60 percent or more, and if 
there are two or more service-connected disabilities, at least 
one must be rated at 40 percent or more with a combined rating of 
70 percent or more.

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  If the evidence demonstrates 
that the Veteran is unemployable by reason of his service-
connected disabilities, but fails to meet the percentage 
standards discussed above, the claim must be submitted to the 
Director of Compensation and Pension (C&P) Service for 
extraschedular consideration.  Id.  A finding of total disability 
is appropriate "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15.

Entitlement to a TDIU rating must be based solely on the impact 
of the Veteran's service-connected disability on his ability to 
keep and maintain substantially gainful work.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  The question in a TDIU case is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment and not whether the Veteran is, in fact, 
employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court 
addressed the issue of entitlement to an earlier effective date 
in a TDIU claim, and held that the applicable statutory and 
regulatory provisions, fairly construed, require the Board to 
look at all communications in the file that might be interpreted 
as applications or claims, formal or informal, for increased 
benefits and, then, to all other evidence of record to determine 
the "earliest date as of which," within the one-year prior to 
the claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a); 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The sole fact that a Veteran is unemployed for nonservice-
connected reasons, or has difficulty obtaining employment because 
of economic circumstances, is not enough for a grant of a TDIU 
rating.  A high schedular rating, in itself, is recognition that 
the impairment makes it difficult to obtain and retain 
employment.  The question is whether the Veteran is capable of 
performing the physical and mental acts required by employment, 
not whether the Veteran can, in fact, find employment.  See 38 
C.F.R. §§ 4.1, 4.15.

The Court has indicated that, in essence, the unemployability 
question, that is, the Veteran's ability or inability to engage 
in substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular job 
is realistically within the capabilities, both physical and 
mental, of the Veteran.  See Moore v. Derwinski, 1 Vet. App. 83 
(1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be deemed 
to exist when a Veteran's earned income does not exceed the 
amount established by the U.S. Department of Commerce, Bureau of 
the Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis, 
when earned annual income exceeds the poverty threshold.  38 
C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342 (2000).

The effective date of a benefit is based upon a variety of 
factors, including the date of claim for a benefit and date 
entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has established that once a Veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, the VA must consider total disability based upon 
individual unemployability.  Roberson v. Principi, 251 F. 3d 1378 
(2001).  In essence, Roberson establishes when a claim for 
individual unemployability must be recognized or inferred.  That 
case also indicated that when a Veteran submits evidence of 
unemployability (informal claim), VA must consider the award of 
TDIU even though the Veteran did not make a formal claim for 
TDIU.

In the instant case, the Board finds that the Veteran is not 
entitled to an effective date prior to July 27, 2007, for the 
award of a TDIU.  In this regard, following the Board's final 
November 1999 decision, the Veteran's claims for an increased 
rating for schizophrenia and entitlement to a TDIU were first 
received on July 27, 2007.  While the Veteran submitted inquiries 
in June 2007 and July 2007 regarding the status of his claims, he 
did not identify the benefit sought, namely a TDIU rating, and, 
therefore such documents do not meet the requirements to be 
considered an informal claim.  See 38 C.F.R. § 3.155(a).  
Likewise, he submitted a July 2007 statement from his private, 
fee-basis physician, Dr. Juarbe Ortiz, in connection with his 
July 27, 2007, claim.  As such was received on the same date as 
the Veteran's claim, it cannot be considered an earlier informal 
claim as the date of receipt of such evidence will be accepted as 
the date of receipt of the claim.  38 C.F.R. 
§ 3.157(b)(2).

Moreover, insofar as any claim relevant to an increased rating 
for schizophrenia or a TDIU rating were pending prior to the 
November 1999 Board decision, the claims were explicitly denied 
in such decision.  In Williams v. Peake, 521 F. 3d 1348, 1351 
(Fed. Cir. 2008), the Federal Circuit held that a subsequent 
final adjudication of a claim that is identical to a pending 
claim that had not been finally adjudicated terminates the 
pending status of the earlier claim.  See also Juarez v. Peake, 
21 Vet. App. 537, 539-40 (2008); 38 C.F.R. §§ 3.160(c) (defining 
a "pending claim" as one that "has not been finally 
adjudicated").

Therefore, following Board's final November 1999 decision, the 
Veteran's claims for an increased rating for schizophrenia and 
entitlement to a TDIU were first received on July 27, 2007.  

In connection with the Veteran's claims, evidence consisting of 
July 2007 and September 2008 statements from Dr. Juarbe Ortiz, an 
August 2007 VA examination, and the Veteran's statements, to 
include an August 2007 TDIU application, was considered.  Based 
on such evidence, the RO determined that Veteran was entitled to 
a 70 percent evaluation for his service-connected schizophrenia 
and a TDIU rating.

In his July 2007 statement, Dr. Juarbe Ortiz indicated that he 
had treated the Veteran since the time of his service discharge 
and, throughout the course of treatment, he was never free from 
psychotic manifestations, delusions, catatonic defenses, 
threatening towards others, always alone, without socialization, 
multiple vegetative manifestations, tremors, profuse sweating, 
and responding to visual and auditory hallucinations.  It was 
also noted that the Veteran had very poor judgment.  Dr. Juarbe 
Ortiz stated that the Veteran had been totally and permanently 
disabled since his discharge from active duty in 1978 and he had 
no social or industrial adaptabilities.  He assigned a Global 
Assessment of Functioning (GAF) score of 20. 

On his August 2007 TDIU application, the Veteran indicated that 
the last time he was employed was when he was in the Army.  He 
further reported that he had been unable to work since August 
1978 due to his neuropsychiatric disorder.  The Veteran stated 
that he tried to work and looked for years to see if he could get 
a job, but since his discharge from service, he was found 
permanently and totally disable to work and has received Social 
Security Administration (SSA) disability benefits since such 
time.

At the August 2007 VA examination, the Veteran reported symptoms 
of depression, anxiety, socially withdrawn, talking to self, and 
forgetfulness.  Upon mental status examination, he was neatly 
groomed and had unremarkable psychomotor activity.  Speech was 
spontaneous and his affect was constricted.  The Veteran's mood 
was described as "in panic."  His attention was intact and he 
was oriented times three.  The Veteran's thought process was 
unremarkable with an overabundance of ideas.  Regarding his 
thought content, he was preoccupied with one or two topics.  
There were no delusions.  Pertinent to the Veteran's judgment, it 
was noted that he understood the outcome of behavior.  He had 
average intelligence and, regarding insight, he understood that 
he had a problem.  The Veteran did not have a sleep impairment or 
inappropriate behavior.  It was noted that he had auditory 
hallucinations.  The Veteran was able to interpret proverbs 
appropriately.  He did not have obsessive/ritualistic behavior, 
panic attacks, homicidal or suicidal thoughts, or episodes of 
violence.  The Veteran was noted to have good impulse control and 
was able to maintain minimum personal hygiene.  Regarding his 
memory, his remote memory was normal, but his recent and 
immediate memory were mildly impaired.  The Veteran was diagnosed 
with chronic schizophrenia, undifferentiated type, and the 
examiner assigned a GAF score of 50 based on his current 
functioning.  The examiner also opined that the Veteran did not 
have total occupational and social impairment due to mental 
disorder signs and symptoms.  He, however, indicated that the 
Veteran had reduced reliability and productivity due to mental 
disorder signs and symptoms in that, given the course of his 
illness and the length of time the Veteran has not been gainfully 
employed, his ability to function in a work environment was 
seriously compromised.

In his September 2008 statement, Dr. Juarbe Ortiz provided a 
history of the Veteran's schizophrenia and indicated that he was 
totally and permanently incapacitated due to his mental condition 
since his active duty.  Dr. Juarbe Ortiz further stated that the 
Veteran's prognosis was extremely severe and any kind of 
improvement will not occur.  He also indicated that the Veteran 
was unable to engage in any gainful activity.

As indicated previously, VA received the Veteran's claim for a 
TDIU on July 27, 2007.  As such, the Board has reviewed the 
evidence of record within the one year period prior to the 
receipt of such claim in order to determine the earliest date it 
is factually ascertainable that the Veteran was unemployable due 
to his sole service-connected disability of schizophrenia.

Under the General Rating Formula for Mental Disorders, which 
governs the evaluation of the Veteran's service-connected 
schizophrenia, the criteria for a 70 percent rating is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and the inability to 
establish and maintain effective relationships.

The criteria for a 100 percent rating is total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

In the instant case, while Dr. Juarbe Ortiz's statements indicate 
that the Veteran is severely disabled due to his schizophrenia 
and has been unemployable since his service discharge, objective 
mental status examination in August 2007 reflects only moderate 
symptoms.  As such, the Board finds that the preponderance of the 
evidence does not reflect symptoms that more nearly approximate a 
100 percent schedular evaluation under the General Rating Formula 
for Mental Disorders.  While Dr. Juarbe Ortiz's July 2007 
statement appears to indicate that the Veteran has psychotic 
manifestations, objective mental status examination reflected 
that, while he was preoccupied with one or two topics, there were 
no delusions and his thought process was unremarkable with the 
exception of an overabundance of ideas.  Furthermore, while Dr. 
Juarbe Ortiz reported that the Veteran was a threat to others, 
objective mental status examination revealed that he did not have 
homicidal thoughts or episodes of violence.  Additionally, he had 
good impulse control.  Moreover, objective mental status 
examination failed to show that the Veteran has difficulty 
maintaining minimal personal hygiene or is disoriented to time or 
place. 

Furthermore, while the Veteran did report hallucinations and had 
mildly impaired recent and immediate memory, the Board observes 
that such manifestations are consistent with a 70 percent 
evaluation.  There is no indication that the Veteran had memory 
loss so severe as to forget the names of close relatives, his own 
occupation, or his own name.  Moreover, after a full mental 
status examination, the examiner opined that the Veteran was not 
totally occupationally and socially impaired due to mental 
disorder signs and symptoms.  Therefore, while Dr. Juarbe Ortiz 
indicated that the Veteran had serious psychiatric symptoms that 
rendered him unemployable since 1978, an objective mental status 
examination conducted in August 2007 revealed symptoms more 
nearly approximating a 70 percent evaluation as of such date.    

Moreover, while the Veteran is not entitled to a 70 percent 
rating for schizophrenia prior to July 27, 2007, and, as such, 
does not meet the threshold schedular criteria for a TDIU under 
38 C.F.R. § 4.16(a), the Board has considered whether he is 
unemployable by reason of his service-connected disability prior 
to July 27, 2007, such that the claim must be submitted to the 
Director of C&P Service for extraschedular consideration in 
accordance with 38 C.F.R. § 4.16(b).  

In this regard, the August 2007 VA examiner determined that the 
Veteran had reduced reliability and productivity due to mental 
disorder signs and symptoms in that, given the course of his 
illness and the length of time the Veteran has not been gainfully 
employed, his ability to function in a work environment was 
seriously compromised.  Based on such opinion, the RO awarded a 
TDIU rating.  The Board notes that Dr. Juarbe Ortiz has stated 
that the Veteran has been rendered unemployable due to his 
service-connected schizophrenia since 1978; however, the Board 
accords little probative weight to such opinion as it is a mere 
conclusory statement and the Veteran's alleged psychiatric 
symptoms, on which Dr. Juarbe Ortiz based his opinion, were 
contradicted by the objective findings at the August 2007 
examination.  As such, the Board accords little probative weight 
to Dr. Juarbe Ortiz's opinion.  

Moreover, the entirety of the evidence of record reflects that 
Dr. Juarbe Ortiz has submitted numerous statements similar to the 
those received in July 2007 and September 2008; however, the 
remainder of the evidence of record, to include VA examinations 
addressing the objective manifestations of the Veteran's 
schizophrenia, contradicts his statements.  For example, an April 
1998 VA examination indicated that the Veteran's behavior 
manifestations of his schizophrenia were voluntary, which was 
affirmed in the Social and Industrial Field Survey report of May 
1998 in which it was indicated that the Veteran performed work 
around his house and was busy building on the second floor of his 
house.  

Additionally, while the Veteran has been considered unemployable 
for SSA purposes since May 1978, the Board observes that VA is 
not bound by the findings of disability and/or unemployability 
made by other agencies, including SSA. See Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991).  As such, the Board concludes that 
the preponderance of the evidence is against a finding that the 
Veteran's schizophrenia rendered him unemployable prior to July 
27, 2007.  

Therefore, based on the foregoing, the Board finds that, after 
the final November 1999 decision, VA first received the Veteran's 
claims for an increased rating for schizophrenia and entitlement 
to a TDIU on July 27, 2007.  Moreover, the Board concludes that 
it is not factually ascertainable that the Veteran was 
unemployable due to his service-connected schizophrenia within 
one year prior to July 27, 2007, nor is there an earlier 
unadjudicated claim for an increased rating or a TDIU still 
pending.  As such, the Board concludes that an effective date 
prior to July 27, 2007, for the award of a TDIU is not warranted.


ORDER

An effective date prior to July 27, 2007, for the award of a 
TDIU, to include whether there is CUE in all rating decisions 
issued prior to the award of a TDIU, is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


